Citation Nr: 9905833	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from October 1967 to October 1969.  His service 
awards and decorations include the Purple Heart Medal, the 
Bronze Star Medal with combat "V", the Combat Action 
Ribbon, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.

The instant appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
service connection for hepatitis.


REMAND

The appellant contends, in substance, that he has hepatitis C 
and that he became infected with the disease in service or as 
a result of treatment, including blood transfusions, for one 
of his service-connected disabilities.  The veteran has 
provided written statements asserting that he was exposed to 
hepatitis C in Vietnam while experiencing the hardships of 
combat service.  He reported eating and drinking from 
ditches, rice paddies, and rivers as well as food confiscated 
from local people.  He also stated that he was exposed to 
bodily fluids of others when he carried bodies of dead 
soldiers and when he crawled through tunnels used as 
makeshift hospitals and morgues by the enemy.  

In the alternative, the veteran argues that he was infected 
with hepatitis C during medical treatment for one of his 
service-connected disabilities.  The Board of Veterans' 
Appeals (Board) notes that the veteran is service-connected 
for bilateral amputation above the knee secondary to stepping 
on an enemy booby trap in February 1969, rated 100 percent 
disabling; end stage renal disease with dialysis, rated 100 
percent disabling; hypertensive cardiovascular disease, rated 
60 percent disabling; post-traumatic stress disorder, rated 
30 percent disabling; scars of the ulnar right forearm, rated 
10 percent disabling; neuropathy of the right fifth finger, 
rated 10 percent disabling; and a scar of the right groin and 
graft scars of both thighs, all noncompensably disabling.

The veteran has stated that following the bilateral above the 
knee amputations he underwent many operations and was given 
"many, many blood transfusions."  The available service 
medical records show that the veteran's recovery from his 
injuries in service included invasive medical procedures and 
prolonged hospitalization.  However, these records, which the 
Board concedes are incomplete, do not show that the veteran 
received a blood transfusion.

The veteran has asserted that his hepatitis C was first 
diagnosed in 1989 by a physician at the Bayou Comprehensive 
Medical Center.  The Board has reviewed the veteran's 
treatment records provided by that facility dated from 
October 1987 to December 1990.  An October 1989 record does 
reveal that the veteran had an elevated laboratory level, and 
the physician questioned whether the veteran received a blood 
transfusion in connection with his amputations.  Thus, the 
records from the Bayou Comprehensive Medical Center do not 
appear to clearly diagnose hepatitis C.

The post-service medical evidence of record included a 
September 1996 private laboratory test result which revealed 
that a hepatitis C antibody test was positive.  The 
laboratory record noted that:

A repeatedly reactive result indicates 
past or present hepatitis C virus (HCV) 
infection or possibly a carrier state, 
but does not substantiate infectivity or 
immunity.  However, a patient with a 
repeatedly reactive result should be 
considered infectious.  With the HCV 
antibody results, false positives can 
occur. . . . [W]hen the diagnosis . . . 
is strongly suspected, sequential repeat 
testing for anti-HCV is recommended.

There is no evidence of subsequent HCV testing.  An April 
1997 VA outpatient treatment record indicated "hepatitis C + 
([secondary] to blood transfusion?)".

The veteran's representative recently provided a written 
statement, dated February 17, 1999, from Nikita Tregubov, the 
senior medical consultant to the veteran's representative.  
The consultant stated that (s)he reviewed the veteran's 
claims folder, including the service medical records.  The 
consultant stated that "[i]t is more likely than not that 
the veteran contracted Hepatitis C during blood transfusions 
received for one of his multiple surgeries."  The consultant 
also noted that "[t]he blood tests for Hepatitis C did not 
exist until approximately eight years ago."  The right to 
review of this statement by the RO has been waived.  
38 C.F.R. § 20.1304(c) (1998).

The veteran's representative has also provided a statement 
from a medical text which noted that "HCV has been the major 
cause of post-transfusion hepatitis."  The Cecil Textbook of 
Medicine, 20th Ed., Vol. I, 768.  The veteran's records have 
never been examined by VA in order to determine whether he 
currently has infectious hepatitis C and if so, what the 
origin is of the disease.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should request a medical 
opinion regarding:

a.  whether the veteran has a 
diagnosis of infectious hepatitis C; 
and, if so,

b.  the relationship between any 
diagnosed hepatitis C and service or 
treatment for service-connected 
disabilities, including the 
likelihood of blood transfusions in 
service and the likelihood that 
there is a relationship between any 
hepatitis C diagnosed on examination 
and such a transfusion.

The veteran's complete claims folder and 
a copy of this remand must be made 
available to the physician prior to the 
completion of the opinion to facilitate a 
thorough, longitudinal review of the 
evidence, and the physician should 
indicate in the opinion that he or she 
has reviewed the claims folder.

2.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  Finally, the RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

3.  While this case is in remand status, 
the veteran and his representative may 
submit additional evidence and argument 
on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  
The veteran is further advised that the 
duty to assist is not a "not always a 
one-way street".  He should assist the 
RO, to the extent possible, in the 
development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

If the benefit sought is not granted, the veteran and his 
representative, if applicable, should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


